Contact: Chris Grandis Moved on Business Wire Media Relations Director March 13, 2012 Corporate cgrandis@csc.com Bryan Brady Vice President, Investor Relations Corporate investorrelations@csc.com CSC Board Declares Quarterly Cash Dividend FALLS CHURCH, Va., MARCH 13 – The Board of Directors of CSC (NYSE: CSC) declared aregular quarterly dividend of $0.20 per share on the company’s Common Stock. The dividend will be paid on April 16, 2012 to stockholders of record at the close of business on March 23, 2012. About CSC CSC is a global leader in providing technology-enabled business solutions and services. Headquartered in Falls Church, Va., CSC has approximately 98,000 employees and reported revenue of $16.0 billion for the 12 months ended December 30, 2011. For more information, visit the company’s website at www.csc.com.
